Title: To Benjamin Franklin from Michel Missa, 24 June 1778
From: Missa, Michel
To: Franklin, Benjamin


Monsieur,
A Paris ce 24e Juin 1778.
Je me suis rendu ce matin à votre hotel, avec Mr. Dubourg, dans le dessein de vous faire ma cour et de vous prier en personne d’accepter à diner chés moi vendredi prochain. Si monsieur votre petit fils vous accompagnoit, la fête que je me fais de vous recevoir m’en deviendroit plus agréable. En attendant ce moment de faveur, j’ai l’honneur d’etre avec un respectueux dévoument, Monsieur, Votre très humble et très obéissant serviteur
Missa D.m. par.Rue Barbette au marais pres l’hotel de Soubise
 
Addressed: A Monsieur / Monsieur le Docteur franklin / à son hotel a passi pres paris
Notation: Missa 24 Juin 1778
